NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 3, 2010*
                                 Decided February 4, 2010

                                           Before

                             KENNETH F. RIPPLE, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 09-2617
                                               Appeal from the
ALONJE K. WALTON, SR.,                         United States District Court
           Plaintiff-Appellant,                for the Southern District of Illinois.

       v.                                      No. 08-cv-486

ROGER E. WALKER, JR., et al.                   Michael J. Reagan,
           Defendants-Appellees.               Judge.

                                         ORDER

        Alonje Walton filed suit under 42 U.S.C. § 1983 alleging a broad conspiracy to
violate his civil rights. The district court screened the complaint under 28 U.S.C. § 1915A
and dismissed it as frivolous. We affirm.




       *
        The defendants-appellees were not served with process in the district court and are
not participating in this appeal. After examining the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the briefs
and the record. See FED. R. A PP. P. 34(a)(2).
No. 09-2617                                                                                   Page 2

        In a sprawling, 82-page complaint naming 24 defendants, Walton alleged that
Chicago police officers colluded with prosecutors to falsely arrest and convict him in
retaliation for filing a previous civil-rights suit against prison officials. Once in prison, he
further alleged, a variety of prison officials—from the state Director of the Department of
Corrections down to individual prison guards—engaged in a broad conspiracy to kill him
or encourage other prisoners to kill him. According to Walton, the conspiracy continued
despite his transfer to another prison. He also alleged other conspiratorial wrongdoing
regarding false disciplinary charges, interference with his mail, lack of access to legal
materials, and arbitrary handling of his grievances and disciplinary hearings.

       Walton’s request to proceed in forma pauperis was denied by the district court.
See 28 U.S.C. § 1915(g). The court noted that Walton had accumulated three “strikes” for
previous suits that were either completely or partially dismissed and that Walton did not
face any imminent threat of physical harm. (Despite the death threats he alleged in his
complaint, Walton had never been attacked during the 20 months of the conspiracy’s
purported existence.)

        The district court later dismissed the complaint at screening, § 1915A, because
Walton’s allegations defied reality. The court compared Walton’s complaint to his last
suit—which was dismissed as “a paranoid stream of consciousness”—and concluded that
in this case, “the sheer size of the alleged conspiracy—involving numerous agencies of state
and local government—points in the direction of paranoid fantasy.” Because Walton’s
allegations did not meet the threshold of plausibility, the court dismissed the complaint
with prejudice.

       On appeal, Walton argues that dismissal under § 1915A was inappropriate because
the district court improperly rejected his allegations as fantastic. The court, in his view,
erred by not construing his allegations of conspiracy in a more favorable light.

          Under Federal Rule of Civil Procedure 8, a complaint must allege facts that allow a
court “to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); see also Cooney v. Rossiter, 583 F.3d 967,
971 (7th Cir. 2009) (before subjecting defendants to “paranoid pro se litigation . . . alleging
. . . a vast, encompassing conspiracy,” the plaintiff must meet a “high standard of
plausibility”). A complaint consisting of nothing more than “‘naked assertion[s]’ devoid of
‘further factual enhancement,’” must be dismissed for failing to meet the requirements of
Rule 8. Iqbal, 129 S. Ct. at 1949 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)).
When making the determination of plausibility, a court may rely upon judicial experience
and common sense. Id. at 1950. We review de novo the district court’s dismissal under
No. 09-2617                                                                              Page 3

§ 1915A for failing to state a claim. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 820
(7th Cir. 2009).

        We agree with the district court that Walton’s allegations are not backed by
sufficient factual development to make them plausible enough to state a claim. Walton’s
complaint—and the 184 pages of exhibits that accompany it—contain nothing more than
unsupported allegations that a wide variety of state and local officials over many months
conspired to violate his rights. Walton’s complaint only makes “[t]hreadbare recitals of the
elements of a cause of action, supported by mere conclusory statements,” Iqbal, 129 S. Ct. at
1949, and these are just the sort of “naked assertions” that the Supreme Court has
counseled are not sufficient to avoid dismissal, see Brooks v. Ross, 578 F.3d 574, 581 (7th Cir.
2009). Moreover, the district court was entitled to draw upon its familiarity with Walton’s
prior meritless litigation (again describing sprawling conspiracies) to conclude that his
complaint consisted only of “claims describing fantastic or delusional scenarios, claims
with which federal district judges are all too familiar.” Neitzke v. Williams, 490 U.S. 319, 328
(1989).

        Walton also challenges the district court’s denial of in forma pauperis status because
he had accumulated three strikes. He claims that the dismissal of several parties from an
earlier lawsuit for failing to state a claim should not have been considered a “strike”
because the entire action was not dismissed. Alternatively, he argues that his allegations of
repeated death threats demonstrate that he feared imminent harm. But because Walton’s
complaint was frivolous, there was no error in denying him in forma pauperis status.
See 28 U.S.C. § 1915(e)(2); see also Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 775 (7th
Cir. 2002) (concluding that frivolous suits must be dismissed under either § 1915A or
§ 1915(g)).

                                                                                   AFFIRMED.